Citation Nr: 9913720	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-42 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for urethritis.

3.  Entitlement to an increased evaluation for residuals of 
perirectal abscess, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to May 
1961.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In November 1998 the Board remanded the case pursuant 
to Marsh v. West, 11 Vet. App 468 (1998) for consideration of 
whether the veteran's substantive appeal was timely filed.  
The RO made an informal determination that the substantive 
appeal was timely filed and the case has been returned to the 
Board for further appellate action.  

While the RO has developed the claim for service connection 
for urethritis on a finality basis, the Board notes that the 
July 1964 rating decision denied a claim for service 
connection for chronic prostatitis.  In January 1994, the 
veteran claimed entitlement to service connection for 
urethritis.  The Board finds this claim to be separate and 
distinct from the claim denied in July 1964.  Therefore, the 
claim will be addressed on a de novo basis.

The issue of entitlement to an increased evaluation for 
lumbosacral strain with degenerative changes will be 
addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
hemorrhoids and urethritis are not plausible.

3.  The veteran's residuals of perirectal abscess are 
manifested by constant slight leakage.


CONCLUSIONS OF LAW

1.  The claims for service connection for hemorrhoids and 
urethritis are not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  A rating in excess of 10 percent for residuals of 
perirectal abscess is not warranted. 38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.114, 
Diagnostic Codes 7332, 7335. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was seen 
in December 1958 for a provisional diagnosis of non-specific 
urethritis.  However, the urology consultation report 
indicated the possibility of a mild low-grade chronic 
prostatitis.  A November 1959 record indicates that he had 
had a nonspecific urethritis four months before and gonorrhea 
five months before.  March 1960 and April 1961 treatment 
records show that he had urethral discharges.  Lab results in 
March 1960 indicated a few gram positive extracellular cocci 
and many mucus threads.  The lab results in April 1961 were 
gram negative for extra cellular diplobacilli.  There is no 
evidence that the veteran complained of, was treated for or 
diagnosed with hemorrhoids during his service.

A June 1964 VA examination report shows that the veteran 
emphatically denied any discharge from his penis, blood or 
pus in his urine or burning on urination.  He also denied any 
rectal trouble at the time.  A genitourinary examination 
showed that his prostate was small and nontender with normal 
contour and consistency.  His external genitalia was also 
normal with no noted tenderness.  His rectal examination 
showed no evidence of scars, induration, tenderness, 
hemorrhoids or other abnormalities.

During his February 1994 VA examination, the veteran gave a 
history of treatment for a perirectal abscess in service.  He 
stated that since 1973 he had had problems with internal 
hemorrhoids.  In the prior several years, his hemorrhoids had 
gotten bigger and "popped out" with bowel movements or when 
lifting heavy objects.  He used over-the-counter medications 
to reduce the pruritis.  His hemorrhoid was sometimes 
painful, but he denied rectal bleeding or rectal 
incontinence.  The examiner found no evidence of external 
hemorrhoids, although there was an internal hemorrhoid that 
was somewhat fluctuant and tender to palpation.  His rectal 
tone was intact.  Stool tests were hemocult negative.  He was 
diagnosed with a resolved history of perirectal abscess and 
internal rectal hemorrhoids.  

During a December 1996 VA orthopedic examination, the veteran 
described the onset of rectal pain and bleeding when he was 
approximately 35 years old.  He was originally diagnosed with 
hemorrhoids but was ultimately treated with surgery for a 
rectal abscess.  He indicated that it recurred twelve years 
later and he was again treated with surgery.  In the nine or 
ten months prior to the examination he had rectal pain with 
no melena or hematochezia in his stool, and no changes in the 
color or shape of his stool.  While he did not bleed, he did 
often soil himself.  There was no incontinence or diarrhea, 
dehydration or malnutrition.  The examiner observed that the 
veteran had reduced sphincter tone and a slight prolapse of 
the rectum.  There was no evidence of any hemorrhoids or of 
any active bleeding.  

At his June 1997 VA orthopedic examination, the veteran 
indicated that he experienced stool seepage since his 1961 
perirectal abscess surgery.  The abscess recurred in 1973.  
Although he passed diarrhea, he denied ever passing formed 
stools.  He stated that he wore sanitary pads for years, but 
at the time of the examination, he no longer wore the pads, 
although he still experienced a small amount of daily 
seepage.  It does not appear that the rectum was examined 
during the orthopedic examination, but rather, the examiner 
merely repeated the veteran's statements.  The examiner found 
that the veteran's anal symptoms were not the result of any 
neurologic deficit.

At his June 1997 VA rectal examination, the veteran 
complained of chronic loss of sphincter control that resulted 
in seepage of stool and daily soiling in his underwear.  He 
further described a "popping out" of a "bubble" in his 
anal region when he was typically constipated.  He was told 
it was related to hemorrhoids.  He gave a history of total 
loss of sphincter control on two occasions.  Examiner found 
an obvious area of seepage of soft stool.  There was an area 
of defect laterally in the same region of the perirectal 
sphincter.  There was no evidence of perirectal fissures and 
his hemocult was negative.  There was also no evidence of 
external hemorrhoids or of thrombosed hemorrhoid on digital 
examination.  

Analysis

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1996).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

With respect to the veteran's claim of entitlement to service 
connection for hemorrhoids, the veteran has repeatedly given 
a history of an onset of hemorrhoids in 1973.  Moreover, 
although the first objective evidence of an internal 
hemorrhoid was in February 1994, there is no medical opinion 
linking the internal hemorrhoid to the veteran's service or 
any incident therein and while the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Concerning the issue of service connection for urethritis, 
although the service medical records do indicate that the 
veteran was treated for acute episodes of urethritis in 
service, there was no indication of urethritis at the time of 
his discharge and there is no evidence of record of post-
service treatment for urethritis.  Service connection is not 
in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Since the veteran has submitted no medical evidence 
supportive of his claims, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a heart disability and 
gastrointestinal disorder secondary to his service-connected 
PTSD are well grounded.  Accordingly, the claims are denied.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has evaluated the veteran's service-connected 
residuals of perirectal abscess under the provisions of 38 
C.F.R. § 4.114, Diagnostic Codes 7332 and 7335.  Diagnostic 
Code 7335 indicates that anal fistulas should be rated for 
impairment of sphincter control.  Under Diagnostic Code 7332, 
impairment of sphincter control causing constant slight or 
occasional moderate leakage warrants a 10 percent evaluation, 
while occasional involuntary bowel movements, necessitating 
the wearing of a pad, warrants a 30 percent evaluation.  A 60 
percent evaluation requires extensive leakage and fairly 
frequent involuntary bowel movements.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
disability picture more closely approximates the criteria 
required for a 10 percent rating under Diagnostic Code 7332.  
In reaching this determination, the Board acknowledges the 
veteran's complaints of previous constant stool leakage that 
required the use of pads; however, recent VA compensation 
examination reports show that the veteran has an area of 
sphincter defect and slight leakage, not requiring the use of 
pads.  Under these circumstances, the Board must conclude 
that the residuals of perirectal abscess do not more nearly 
approximate the criteria for a higher evaluation under the 
applicable Diagnostic Code.

ORDER

Service connection for hemorrhoids and urethritis is denied.

An increased evaluation for residuals of a perirectal abscess 
is denied.


REMAND

Although the February 1994, December 1996 and March, June and 
December 1997 VA orthopedic examiners noted that the veteran 
complained of chronic aching pain, shooting pain and 
intermittent flare ups of low back pain and sometimes lower 
extremities, the examiners failed to provide adequate 
assessments of functional loss due to pain, to include 
functional loss during flare-ups.  Arms v. West, 12 Vet. App. 
188 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These 
opinions are not adequate for rating purposes.  The Court has 
held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran, which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination by a board certified 
specialist, if available, to determine 
the extent of the veteran's service-
connected lumbosacral strain with 
degenerative changes of the lumbar spine.  
The examiner should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional loss due to pain 
should be identified as well.  The 
examiner should also attempt to assess 
the degree of any pain present.  The 
extent of any weakened movement, atrophy, 
excess fatigability or incoordination 
should be specifically assessed.  The 
examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  All opinions and conclusions must 
be supported by complete rationale.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should review the 
examination report, and if it does not 
comply with all directives in this 
remand, corrective action must be taken.  
The RO should then take any other 
development deemed appropriate, and 
readjudicate the issue of entitlement to 
increased evaluation for lumbosacral 
strain with degenerative changes of the 
lumbar spine.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

